DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, and 16 are objected to because of the following informalities:  
Regarding Claim 1, “in particular viral pathogenic contaminants” is redundant. 
Regarding Claim 3, the word “one” in “said on control signal” is misspelled. 
Regarding Claim 16, the phrase “people access” is grammatically incorrect. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims (1-19) are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

Regarding claim 1, the phrase “such as for example” renders the claim indefinite because it is unclear whether or not the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d). 
Regarding claim 1, it is unclear whether or not “a plurality of emission members” is positively recited, since the limitation is part of an intended use of the circuit. For the purposes of examination, “a plurality of emission members” is interpreted to be taught by the claim. 
Regarding claim 1, the limitation “said closed room” lacks sufficient antecedent basis. For the purposes of examination, “said closed room” is assumed to refer to “closed space (L)”. 

Claims 2-19 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1 then the rejections to claims 2-19 will be overcome as well.
Regarding claim 2, the word “it” in the phrase “it comprises a unit” renders the claim indefinite because it is unclear what “it” is referring to. For the purposes of examination, “it” is interpreted to be “said system”. 
Regarding claim 2, the two instances of the term “preferably” render the claim indefinite because it is unclear whether or not the unit comprises “at least one thermal sensor (30)…”, it is unclear whether or not the unit comprises “a least one thermal scanner…”, and it is unclear whether or not the unit comprises “two thermal scanners arranged at different heights”. Furthermore, the phrase “for example” renders the claim indefinite because it is unclear whether or not the claim teaches “at one first high between 0.8 and 1.30 m…”. For the purpose of examination, the limitation is interpreted as follows:
wherein, the unit (1011) for automatically measuring the body temperature of the person who wants to enter the cabin, comprises:
- two thermal sensors arranged at different heights, at one first high between 0.8 m and 1.30 m and a second high between 1.30 m and 1.90 m, at least one camera (32), and at least one proximity sensor (32A) adapted to calibrate the distance for the temperature instantaneous measurement and to activate a precise measuring by the thermal sensors, - or comprises at least one thermal scanner for instantaneously measuring the body temperature of the person present before the thermal scanner, which is operatively connected to said controller (12), to send the processing and control unit (12) at least one monitoring signal relating to the measured temperature.

Claim 5 is rejected as being dependent on claim 2. Should the Applicant overcome the noted rejection above in claim 2, then the rejection to claim 5 will be overcome as well.
Regarding claim 3, the word “it” in the phrase “it comprises a unit” renders the claim indefinite because it is unclear what “it” is referring to. For the purposes of examination, “it” is interpreted to be “said system”. 
Regarding claim 3, the three instances of the term “preferably” render the claim indefinite because it is unclear whether or not the unit further comprises “a video camera (32) and one or more proximity sensor (32A)”, whether or not the verification controller component comprises “a further controller component (115) for analysing the images provided by said video camera (32)”, and whether or not controller component (115) comprises “facial recognition controller component (115)”.  
Regarding claim 4, the word “it” in the phrase “characterized in that it comprises” renders the claim indefinite because it is unclear what “it” is referring to. For the purposes of examination, “it” is interpreted to be “said system”. 
Regarding claim 4, the term “preferably” renders the claim indefinite because it is unclear whether or not the first interface device is in correspondence with the entrance door. For the purposes of examination, the first interface device is interpreted to be in correspondence with the entrance door. 
Regarding claim 4, the two instances phrase “for example” renders the claim indefinite because it is unclear whether or not the limitations following it are part of the claimed invention. For the purposes of examination, the claim is interpreted as follows:
configured to receive said control signal for communicating a predetermined information;
- and / or a second interface device (101G) provided inside the cabin, said second interface device being configured, when it receives said control signal, to communicate customized information in the cabin; 
wherein said messages are stored in a memory controller component (118) of the controller (12);
Regarding claim 4, the phrase “such as” renders the claim indefinite because it is unclear whether or not physical or biometric characteristics strictly encompass “the retina or iris or fingertips”. For the purposes of examination, physical or biometric characteristics are not interpreted to strictly encompass “the retina or iris or fingertips”.

Claims 17-19 are rejected as being dependent on claim 4. Should the Applicant overcome the noted rejection above in claim 4, then the rejections to claims 17-19 will be overcome as well.
Regarding claim 5, the term “preferably” renders the claim indefinite because it is unclear whether or not the facial recognition component uses artificial intelligence algorithms. For the purposes of examination, the facial recognition component is not interpreted to use artificial intelligence algorithms. 
Regarding claim 6, the two instances of the phrase “for example” render the claim indefinite because it is unclear whether or not an operating member is strictly of the button type, and it is unclear whether or not the operating member is adapted to be operated by means of a foot. For the purposes of examination, the operating member is interpreted to not be strictly of the button type, and not be strictly adapted to be operated by means of a foot. 
Regarding claim 7, the six instances of the term “preferably” render the claim indefinite, because it is unclear whether or not the emission members are nebulizers, whether or not the micro drops have a size of 5 microns, whether or not the emission members “provide an inlet…pressurized air”, whether or not the sanitizing substance is based on hypochlorous acid, whether or not the hypochlorous acid is of natural origin, whether or not the hypochlorous acid is 100% mineral, and whether or not the hypochlorous acid is at neutral pH. For the purposes of examination, the claim limitations are interpreted as follows: 
wherein the emission members (10) are nebulizers (10A, B) adapted to dispense a nebulised sanitizing substance in the form of micro drops having sizes between 2 and 7 microns, which create a dry fog in the cabin which is not perceived as wet, given the sizes of the micro drops forming it;
wherein the emission members (10) provide an inlet for the sanitizing substance that is liquid, and one entrance for the pressurized water, so as to dispense said substance nebulised and mixed with pressurized air;
wherein preferably the sanitizing substance is liquid substance based on hypochlorous acid, with neutral PH.
Regarding claim 7, the limitation “100% mineral” renders the claim indefinite because it is unclear how the liquid disinfectant can be a pure mineral and at the same time be hypochlorous acid (which is an organic acid, as opposed to an inorganic acid, wherein inorganic acids are sometimes referred to as mineral acids). 
Regarding claim 8, the word “it” in the phrase “characterized in that it provides” renders the claim indefinite because it is unclear what “it” is referring to. For the purposes of examination, “it” is interpreted to be “said system”. Similarly, the word “it” in the phrase “it communicates to the person” renders the claim indefinite. For the purposes of examination, “it” in this phrase is interpreted to be “said controller”. 
Regarding claim 8, the phrase “for example” renders the claim indefinite because it is unclear whether or not a screen strictly encompasses a smart TV. For the purposes of examination, a screen is not interpreted to strictly encompass a smart TV.
Regarding claim 9, the word “it” in the phrase “characterized in that it” renders the claim indefinite because it is unclear what “it” is referring to. For the purposes of examination, “it” is interpreted to be “said system”.
Regarding claim 9, the term “preferably” renders the claim indefinite because it is unclear whether or not the housing device comprises “a device for… the cabin”. For the purposes of examination, the housing device is interpreted to comprise “a device… the cabin”. 
Regarding claim 10, the nine instances of the term “preferably” render the claim indefinite. For the purposes of examination, the claim is interpreted as follows: 
…and in that preferably the space (L) of the cabin (1) has the following sizes:
- length (L1) at least 2000 mm, 
- internal height (H1) at least 2100 mm, 
- internal width (L2) at least 1000 mm, 
- width (L3) of the two doors (5, 6) at least 800 mm. 
Regarding claim 11, the word “it” in the phrase “it comprises a detecting device” renders the claim indefinite because it is unclear what “it” is referring to. For the purposes of examination, “it” is interpreted to be “said system”. 
Regarding claim 11, the three instances of the term “preferably” and the one instance of the phrase “for example” render the claim indefinite because it is unclear whether or not the limitations following the phrases are part of the claimed invention. For the purposes of examination, the claim is interpreted as follows:
...wherein the detecting device (200 A-D), comprise at least one of the following devices:
- electronic people-counting members (201), arranged in correspondence with the access opening (41) and the exit opening (42) of the room (40),
- and / or devices (202, 203) adapted to move people one person at a time and also in one predetermined direction only,
wherein said people-counting detecting device (200A-D) are configured to provide the controller (12) with at least one signal relating to the detected number of people or related to said number of people;
- and / or a plurality of video cameras (204), positioned in the room (40), which are operatively connected to a processing unit (205) configured to obtain the number of people present in the room from the signals generated by said plurality of video cameras, wherein said processing unit (205) calculates the number of people present in the room at the same time, through control systems that analyze the images generated by said video cameras 
(end of claim)
Regarding claim 11, it is unclear whether or not the cabin is occupying the same space as room 40 so that the people counting detecting device is also located in the sterilization cabin. For the purposes of allowance, Examiner suggests that the claim be amended to positively recite a room 40 that is separate from the sterilization cabin, in light of Drawings Fig. 11. For the purposes of examination, in the rejection to claim 11, the claim is interpreted to teach that the cabin occupies the space within the room 40. 
Regarding claim 12, the seven instances of the term “preferably” and the one instance of the phrase “in particular” render the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention. For the purposes of examination, the claim is interpreted as follows:
… adapted to create a negative pressure in the cabin so as to create a negative pressure, so as to suck the air present in the cabin before the person gets out from the same cabin, and in that said device (101Z) for the controlled air circulation inside the cabin is operatively connected to the controller (12) 
(end of claim).
Regarding claim 13, the term “preferably” renders the claim indefinite because it is unclear whether or not the limitation following the phrase is part of the claimed invention. For the purposes of examination, the claim is interpreted as follows:
… characterized in that the cabin (1) is an air tight cabin, that is a cabin where a different pressure can be created, wherein the different pressure is lower than the pressure outside the cabin itself.
Regarding claim 14, the two instances of the term “preferably” and the four instances of the phrase “in particular” render the claim indefinite. For the purposes of examination, the claim is interpreted as follows: 
… characterized in that the cabin comprises a virus detecting device (100Z) for detecting a covid-19 virus, adapted to carry out a quick test on the person present in the cabin to verify by a blood drop obtained preferably by fingertip pressure if said person has come into contact with the virus and / or has an ongoing viral infection, and if he / she has produced the antibodies of IgM and IgG, and therefore he / she has come into contact with a virus and / or has a an ongoing covid-19 viral infection, wherein said devices (100Z) are operatively connected to the controller (12)…  
Regarding claim 15, the phrase “for example” renders the claim indefinite because it is unclear whether or not the limitation following the phrase is part of the claimed invention. For the purposes of examination, the claim is interpreted as follows: 
…comprising an internal sanitation device (128B) of the type comprising UCV Lights.
Regarding claim 16, the two instances of the term “preferably” render the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention. For the purposes of examination, the claim is interpreted as follows:
… comprises a detecting device (100D) to detect the fill level of the tank… 
an interface (23) adapted to inform people who want to access…
Regarding claim 17, the phrase “the place access” lacks sufficient antecedent basis. For the purposes of examination, “the place access” is interpreted to refer to the room (40). 
Regarding claim 17, it is unclear whether or not the system (400), automatic operator (401), and video surveillance system (4012) are positively recited. The only positively recited structure is an interface controller component configured to connect to those elements. For the purposes of examination, the interface controller component is interpreted to be the only positively recited structure taught by the claim. 
Regarding claim 18, the two instances of the phrase “for example” render the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention. For the purposes of examination, the claim is interpreted as follows: 
…being configured for generating said customized command signals, said customized commands comprising:
deactivation of the sanitizing unit to allow people passing through the cabin without activating sanitation; and / or communicating particular customized messages via an interface (101F) outside the cabin or an interface (101G) inside the cabin.
Regarding claim 19, the term “preferably” renders the claim indefinite because it is unclear whether or not the limitation following the phrase is part of the claimed invention. For the purposes of examination, the claim is interpreted as follows:
…if it is not present, it is memorized together with the temporal data of access…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (KR 20170011266 A) in view of Kim (KR 101565951 B1) and Dobrinsky (US 20180117194 A1).
Regarding claim 1, Jin teaches  a system for sanitizing and controlling people who want to access a room (40), adapted to at least reduce the risk that people can bring pathogenic contaminants into said room (40), in particular viral pathogenic contaminants, such as for example coronavirus, comprising (abstract: The present invention relates to an infection source sterilizing booth system):
- a sanitizing cabin (1) having a size such that it can house at least one person inside, comprising (Fig. 2: sterilizing booth chamber body 110):
- at least one upper wall (2) (Fig. 2: ceiling of chamber body 110), one lower wall (3) (Fig. 2: floor of chamber body 110) and at least one side wall (4A-D) (Fig. 2: side wall on chamber body 110),
- wherein said walls define a closed space (L) (Fig. 2: space inside chamber body 110) to which the access is possible through an entrance door (5) (Fig. 1: entrance door 120) and from which it is possible to get out through an exit door (6), provided in the said walls in said at least one side wall (4A-D) (Fig. 1: exit door 130),
And teaches disinfecting means 150 and a controller (pg. 2 par. 2: main controller 300) but does not teach
- a sanitizing unit (7) for sanitizing the person present inside said closed space (L), comprising:
- a tank (8) of a sanitizing substance, 
- a circuit (11) for conveying said substance from the tank to a plurality of emission members (10) emitting the substance in said closed space (L),
- and at least one member (9) for automatically conveying said substance from said tank to said emission members through said supply circuit,
Kim teaches a human sterilization chamber (Fig. 1, abstract). Kim teaches a sanitizing unit for spraying disinfectant, comprising a tank of sanitizing substance (pg. 3 par. 13: disinfectant tank 150), a circuit (pg. 3 par. 13: a solenoid valve 152, the disinfectant to the supply 143… bypass valve 146; NOTE: although not explicitly stated, these elements intrinsically include some type of piping or circuit since valves are only used in piping to restrict circulation), and at least one member for automatically conveying the disinfectant from the tank to the emission members through the circuit (pg. 3 par. 13: a pump 151).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfection means 150 of Jin to be connected to a tank of disinfectant, a circuit for circulating the disinfectant from the tank to the disinfection means 150, and a pump for automatically conveying the disinfectant from the tank to the disinfection means 150, as taught by Kim, as a means of delivering disinfectant to a sterilization target. 
Jin modified by Kim does not appear to teach
wherein the controller is operatively connected to a sanitation activating element (32, 26, 100E), said controller (12) being configured to determine a process control command for said sanitizing unit (7) to supply the sanitizing substance to said closed room for a predetermined time, when it receives at least one activation signal from said sanitation activating element (32, 36, 100E).
Dobrinsky teaches a human sterilization chamber (Fig. 5, abstract: The system can include a disinfection chamber). Dobrinsky teaches a sanitation activating element for activating a sterilization process (par. 71: An illustrative sterilization process performed using the decontamination chamber 40A can include the user 2 first entering the decontamination chamber 40A, closing any entrances/exits to the decontamination chamber 40A, and requesting initiation of the sterilization process (e.g., using an interface such as a start button, and audible command, and/or the like) for a predetermined time/dosage (par. 40: The radiation power utilized should be sufficient to deliver the target dose of ultraviolet radiation within a target amount of time. The target amount of time can vary based on the particular application). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Jin modified by Kim to be connected to a sanitation activating element comprising a button and/or an audible command within the sterilization chamber and to be configured to run a sterilization process for a predetermined time and/or quantity upon receiving the signal, as taught by Dobrinsky, in order to allow a user to control the start and end time of the sterilization treatment. 
Regarding claim 9, Jin modified by Kim and Dobrinsky teaches a system according to claim 1, as set forth above, and teaches characterized in that it provides at least one housing device (22), inside the cabin, for housing a plurality of individual protection devices, for example protection masks, and / or a hand sanitizing substance (Fig. 2: square portion of lowermost disinfecting means 150 on right side reads on a housing and it is at the level of the hand of the user, so the disinfecting agent that it sprays is interpreted to be a hand sanitizing substance); 
and in that said housing device (22) preferably comprises:
a device for automatically supply an individual protection device at a time, or a predetermined quantity of hand sanitizing substance (Fig. 2: nozzle portion of lowermost disinfecting means 150 on right side), and a control device (22D) (Fig. 3: main controller 300 connected to disinfecting means 150) for said device for automatically supply an individual protection device at a time, or a predetermined quantity of hand sanitizing substance, operated by the person present in the cabin (see Dobrinsky modification made in rejection to claim 1).
Regarding claim 10, Jin modified by Kim and Dobrinsky teaches a system according to claim 1, as set forth above, and teaches characterized in that the cabin (1) has a size such that it can house at least one person in a wheelchair or a person with a shopping trolley inside it in said closed space (L), (Fig. 1-2) but does not teach and in that preferably the space (L) of the cabin (1) has the following sizes:
- length (L1) at least 2000 mm, preferably between 2000 mm and 2500 mm, more preferably equal to about 2210 mm, - internal height (H1) at least 2100 mm, preferably between 2100 and 2300 mm, more preferably equal to about 2200 mm, - internal width (L2) at least 1000 mm, preferably between 1100 and 1300 mm, more preferably equal to about 1220 mm,
- width (L3) of the two doors (5, 6) at least 800 mm, preferably between 800 and 900 mm, more preferably equal to about 850 mm.

Jin modified by Kim and Dobrinsky at least teaches a finite length, internal height, internal width, and width of the two doors, such that these dimensions are enough to accommodate a person with space remaining. A mere change in proportion, even if it leads to better results, holds no patentable significance: 
MPEP 2144.05.II.A: Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." 
especially if it can be shown that the change in proportions can be done by one of ordinary skill in the art through routine optimization of a known result-effective variable (MPEP 2144.05.II.B: the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process). In this case, the change in proportions yields a potentially better result in that the sterilization chamber is able to accommodate a larger sterilization target. The size and proportions of the sterilization chamber are interpreted to be result-effective variables in light of Fig. 1 and Fig. 2 of Jin; Jin illustrates that the sterilization chamber is of sufficient size to accommodate a person. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportions and size of Jin modified by Kim and Dobrinsky so that the space (L) of the cabin (1) has the following sizes:
- length (L1) at least 2000 mm, 
- internal height (H1) at least 2100 mm, 
- internal width (L2) at least 1000 mm, 
- width (L3) of the two doors (5, 6) at least 800 mm, 
in order to allow the sterilization chamber to be big enough to accommodate a desired sterilization target (refer to claim interpretation in 112(b) rejection of claim 10). 
  Regarding claim 12, Jin modified by Kim and Dobrinsky teaches a system according to claim 1, as set forth above, and further teaches characterized in that the cabin (1) comprises a device (101Z) for the controlled air circulation inside the cabin (1), adapted in particular to create a negative pressure in the cabin so as to create a negative pressure, preferably at the end of the sanitation stage, so as to suck the air present in the cabin before the person gets out from the same cabin in that said device (101Z) for the controlled air circulation inside the cabin is operatively connected to the controller (12); (Jin pg. 3 par. 7: The pressure inside the sterilizing booth chamber main body 110 is lower than the atmospheric pressure so as to prevent the contaminated air including the infectious source and the like from leaking to the outside due to a positive pressure state in which the pressure in the sterilizing booth chamber body 110 is higher than the atmospheric pressure. It is preferable to control the operation of the intake fan 400 so as to maintain a negative pressure state with respect to the intake fan 400.), and
wherein preferably, the device (101Z) for the controlled air circulation inside the cabin comprise a circuit (74) for the air entrance in the cabin and a circuit (75) for the air exit from the cabin,
- wherein said circuit for the air entrance (74) comprises a room air intake mouth (70), one or more filters (71) for purifying the intake air, a device (72) preferably of the compressor type, for sucking air and introducing it in the cabin at a predetermined first pressure (P1), and a plurality of vents (73) for air entrance in the cabin which are preferably arranged in the cabin upper wall (2), so as to make air flow from above downwards;
and wherein the circuit (75) for the air exit from the cabin comprises a plurality of vents (77) for the air exit from the cabin which are preferably arranged in the cabin lower wall, and a device (101Y), preferably of the compressor type, to suck the air from the cabin at a second predetermined pressure (P2), which is different and preferably greater than said first pressure (P1), and emit it from a mouth (76) for the outflow of air towards the external environment, and one or more filters (77) for the purification of the air sucked from the cabin.
  Regarding claim 13, Jin modified by Kim and Dobrinsky teaches a system according to claim 1, as set forth above, and further teaches characterized in that the cabin (1) is an air tight cabin, that is a cabin where a different pressure can be created, and preferably lower than the pressure outside the cabin itself (Jin pg. 3 par. 3: And is usually sealed from the outside air).
  Regarding claim 15, Jin modified by Kim and Dobrinsky teaches a system according to claim 1, as set forth above, and further teaches characterized in that the cabin (1) has inside at least one cabinet (128) provided with an openable door (128A) for sanitizing objects belonging to the person which is inside the cabin, such as for example mobile phones, laptops, tablets, comprising an internal sanitation device (128B) for example of the type comprising UCV Lights (Jin pg. 3 par. 4: Next, the waste sterilization apparatus 600 will be described. 3, the waste disinfection apparatus 600 is a device for disinfecting and purifying the waste P including protective equipment and the like. The waste disinfection apparatus 600 is connected to the sterilization booth chamber body 110 through the waste input door 620, Disinfection means 151 for disinfecting the waste P and installed in the waste disinfection chamber 610. The waste disinfection chamber 610 is connected to the waste disinfection chamber 610, And at least one sterilizing chamber air shower 171 for spraying high pressure air to the waste P and at least one sterilizing chamber air shower 171 installed inside the waste sterilization chamber 610, An ultraviolet ray radiating means 172 for irradiating the waste P with a sterilizing action; Fig. 4: door 620; NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the chamber 610 can theoretically be used to sterilize objects other than the ones explicitly taught by Jin).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Kim and Dobrinsky (hereinafter referred to as Modified Jin) and further in view of Li (CN 209855414 U). 
Regarding claim 2, Modified Jin teaches a system according to claim 1, as set forth above, characterized in that:
- it comprises a unit (1001) for automatically measuring the body temperature of the person who wants to enter the cabin (1) (abstract: a heat sensing camera (200) for photographing a thermal image of the user (1) who is to enter the entrance door (120)), which is operatively connected to said controller (12) (pg. 4 par. 2: the main controller 300 receives a thermal image of the user 1 photographed through the thermal camera 200),
- said unit (1001) for automatically measuring the body temperature being configured for determining at least one monitoring signal (Sm) for said controller (12), related to the measured temperature (pg. 4 par. 2: the main controller 300 receives a thermal image of the user 1 photographed through the thermal camera 200),
wherein, preferably, the unit (1011) for automatically measuring the body temperature of the person who wants to enter the cabin, comprises:
- at least one thermal sensor (30), preferably two thermal sensors arranged at different heights, for example at one first high between 0.8 m and 1.30 m and a second high between 1.30 m and 1.90 m, at least one camera (32), and at least one proximity sensor (32A) adapted to calibrate the distance for the temperature instantaneous measurement and to activate a precise measuring by the thermal sensors, 
- or comprises at least one thermal scanner for instantaneously measuring the body temperature of the person present before the thermal scanner, which is operatively connected to said controller (12), to send the processing and control unit (12) at least one monitoring signal relating to the measured temperature (abstract: a heat sensing camera (200) for photographing a thermal image of the user (1) who is to enter the entrance door (120); pg. 4 par. 2: the main controller 300 receives a thermal image of the user 1 photographed through the thermal camera 200).
Modified Jin teaches wherein the entrance door is locked (abstract: and controlling the entrance door (120) to be automatically) but does not explicitly teach
- at least the entrance door (5) of the cabin has a device (101C, 101A) for locking / unlocking the opening thereof.
Li teaches a facial recognition locking system for safeguarding an entrance to a laboratory (abstract: The utility model claims an intelligent safe management system for laboratory, comprising a processing module, a face identification module, PKE keyless system module, an unlocking module, a sensing module and an environment data collecting module). Li teaches a lock on the door for the purpose of locking and unlocking the door in response to a signal related to the facial recognition analysis (pg. 2 par. 5: when the processing module receives the face recognition module for collecting the human face recognition data, the face recognition data for processing and judging, and meets the judging data, control the unlocking module to unlock).   
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entrance door of Modified Jin to have a lock, as taught by Li, for the purpose of locking and unlocking the door in response to a signal. 
Modified Jin modified by Li teaches wherein said controller (12) is configured for receiving and processing said at least one temperature monitoring signal (Sm), adapted to verify whether the measured body temperature is higher than a predetermined limit value, and to generate at least one first control signal (Sc), related to said verification, for said device (101C, 101A) for automatically locking / unlocking the opening of the cabin (1) entrance door (5), adapted to lock said entrance door (5) if the measured temperature exceeds the predetermined temperature and vice versa to unlock the entrance door (5) (abstract: and controlling the entrance door (120) to be automatically blocked when a predetermined or higher level of heating is sensed)
but does not teach wherein the controller is comprised of an interface controller component (112) and a verification controller component (113). In light of Specification pg. 7 par. 1, an interface controller component is interpreted to be a component that is adapted to receive a plurality of signals from a detecting member. According to Jin Fig. 3, the main controller 300 is capable of performing this function. In light of Specification pg. 7 par. 2, a verification controller component is interpreted to be a component that is capable of processing/evaluating signals and generating control signals to control the cabin. According to Jin Fig. 3, the main controller 300 is capable of sending out signals, and according to the abstract, it is capable of analyzing a signal from a detection device. Therefore, the main controller of Jin is interpreted to be the interface controller component and the verification controller component combined into one. 
Absent a showing of significant or unexpected results, the separation of the controller into an interface controller component and a verification controller component is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), a mere separation of parts to gain access to the individual parts for any reason has no patentable significance unless a new and unexpected result is produced. In this case, a user may want to modify the receiving part of the controller by itself or the processing part of the controller by itself. Another reason could be that a user can order individual parts to make the controller, which grants greater flexibility as to how the controller is designed. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Modified Jin modified by Li to comprise an interface controller component and a verification controller component with a reasonable expectation that access can be granted to either component individually.
Claims 4, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Jin modified by Li (hereinafter referred to as Modified Jin), as applied to claim 1 above, and further in view of Starkweather et al. (US 20170340760 A1), Grimaux (US 20200151406 A1), and Stibich (WO 2016061380 A1).
Regarding claim 4, Modified Jin teaches a system according to claim 1, as set forth above, characterized in that it comprises:
- an identification unit (100K) for identifying the person who wants to enter the cabin, which is operatively connected to said controller (12), said person identification unit (100K) being configured to generate at least one identification signal (Fig. 3: identification device 800 connected to main controller 300 configured to send a signal to the controller);
- wherein the identification unit (100K) for identifying the person who wants to enter the cabin, comprises at least one of the following devices: a magnetic stripe card readers, a bar code or Qr code reader, a RFID tag reader (pg. 4 par. 3: identification (RFID)), a Bluetooth signal receiver, a video or photo camera, a keyboard or a microphone adapted to detect an acoustic message, a reader of the person's physical or biometric characteristics such as of the retina or iris or fingerprints (pg. 4 par. 3: fingerprint (ID)).
and teaches wherein the controller (12) is configured for receiving and processing said at least one identification signal (pg. 4 par. 3: and transmitting the identification information to the main control unit 300), and adapted to generate at least one control signal related to said identification adapted to activate a plurality of devices (101 A-D, 101F 101G) of the cabin (pg. 4 par. 3: the main control device 300 recognizes the identification device 800 Stored in the database 310 and transmitted to the control server 900).
but does not teach 
- wherein the controller (12) comprises an interface controller component (112) and a verification controller component (113) configured for receiving and processing said at least one identification signal, and adapted to generate at least one control signal related to said identification adapted to activate a plurality of devices (101 A-D, 101F 101G) of the cabin. 
In light of Specification pg. 7 par. 1, an interface controller component is interpreted to be a component that is adapted to receive a plurality of signals from a detecting member. According to Jin Fig. 3, the main controller 300 is capable of performing this function. In light of Specification pg. 7 par. 2, a verification controller component is interpreted to be a component that is capable of processing/evaluating signals and generating control signals to control the cabin. According to Jin Fig. 3, the main controller 300 is capable of sending out signals, and according to the abstract, it is capable of analyzing a signal from a detection device. Therefore, the main controller of Jin is interpreted to be the interface controller component and the verification controller component combined into one. 
Absent a showing of significant or unexpected results, the separation of the controller into an interface controller component and a verification controller component is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), a mere separation of parts to gain access to the individual parts for any reason has no patentable significance unless a new and unexpected result is produced. In this case, a user may want to modify the receiving part of the controller by itself or the processing part of the controller by itself. Another reason could be that a user can order individual parts to make the controller, which grants greater flexibility as to how the controller is designed. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Modified Jin to comprise an interface controller component and a verification controller component with a reasonable expectation that access can be granted to either component individually.

Modified Jin teaches the entrance door being locked, which intrinsically teaches at least one locking device (see modification made in rejection to claim 2) but does not explicitly teach
- wherein said plurality of devices (101A-D, 101F, 101G) of the cabin comprise:
- locking devices (100A, 10C) for locking the cabin entrance door (5),
because Modified Jin only teaches one lock. 
However, absent a showing of significant or unexpected results, the duplication of the lock is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. In this case, the multiplied effect is greater security for the entrance door. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entrance door Modified Jin to have a plurality of locking devices with a reasonable expectation that there is greater security with more locking devices. 

	Modified Jin teaches an interface device for displaying information (Fig. 3: control console 910) but is silent to whether or not the interface is located on the entrance door, so it does not teach 
- and / or one first interface device (101F) provided outside the cabin preferably in correspondence with the entrance door (5), said first interface device being configured to receive said control signal for communicating a predetermined information, for example of the visual type, to inform the people who want to enter that the access is denied;
Starkweather et al. teaches a sterilization chamber (Fig. 1A, par. 10: In another aspect, the present disclosure relates to a disinfection system comprising a chamber) with a door (par. 10: The front wall may include a roll-up door). Starkweather et al. teaches having an interface on its front wall (Fig. 1A: control panel 150) for receiving a control signal related to an identification measure and displaying information to the user regarding their access to the sterilization chamber (par. 78: For example, An RFID sensor may be included on either or both of the interior or exterior of the disinfection system 300. For example, an authorized user, with proper badge access, may swipe the RFID sensor and be permitted access to the control panel display in order to activate the system. An RFID sensor may also be included on the disinfection system 300, e.g., to identify a badge associated with a particular enclosure that is subject to repeated disinfecting cycles. Reading the badge on a specific enclosure (e.g., a door to the enclosure) may allow for identification and logging of the enclosure, and may be associated with a pre-programmed activation cycle specific to the enclosure and/or equipment inside the enclosure; NOTE: although this embodiment relates to embodiment 300 specifically, see par. 59 teaching an RFID system for embodiments 100 and 200 as well), as well as other predetermined information/messages (par. 59: At step 1, a user may select a variety of options from an access menu. A non-limiting example of such options may include “Machine Metrics,” “Reports,” “Troubleshooting,” “User Management,” “Set Clock/Date,” “Settings,” and “Home”). This reads on a first interface being configured to receive a control signal for communicating a predetermined information. 
Grimaux teaches an RFID access point system (abstract: An RFID portal is provided for placing at an access point associated with a temporary event; Fig. 3). Grimaux teaches displaying an “access denied” message when the identification of the user is not valid (claim 37: wherein the at least one screen displays an access denied message if the user does not present a tag having a UserID that is valid at the time it is read), and a predetermined customized message/access permitted message when the identification is valid (claim 35: wherein the first screen displays an access permitted decision, and the second screen displays a welcome message; claim 36: wherein the welcome message is personalized to the user; claim 37: wherein the message includes a reason). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front wall of Modified Jin to have a first interface configured to receive a control signal for communicating a predetermined information, as taught by Starkweather et al., wherein the predetermined information comprises customized messages and an “access denied” message, as taught by Grimaux, in order to grant or refuse a user access to the function and information regarding the status of their access to the chamber and the status of the chamber itself. 
Modified Jin modified by Starkweather et al. and Grimaux does not teach
- and / or a second interface device (101G) provided inside the cabin, said second interface device being configured, when it receives said control signal, to communicate customized information in the cabin, for example: promotional messages customized on the bases of the previously stored tastes of the identified person, or
messages for directing the identified person to a fixed office, on the basis of the previously stored data of the identified person;
wherein said messages are stored in a memory controller component (118) of the controller (12) (NOTE: the memory controller component is not positively recited and thus is not taught by the claim);
	Stibich teaches a human body sterilization chamber (abstract, Fig. 3, Fig. 4). Stibich teaches a display for delivering customized messages to a person being sterilized in the chamber in order to carry out the sterilization treatment (pg. 19 lines 13-25: In any case, the systems described herein may, in some embodiments, be configured to project audio commands (i.e., have a speaker and program instructions for sending signals for an audio command to be broadcasted) and/or display visual commands (i.e., include as screen and program instructions for displaying text or pictorial information thereon) to instruct an individual to position themselves to a target location within the room prior to disinfection apparatus generating and distributing germicidal light. In addition or alternatively, the systems described herein may be configured to instruct an individual (via audio or visual commands) when and/or in which direction to go after a disinfection process is complete. In some cases, the systems described herein may be configured to instruct an individual (via audio or visual commands) to make movements during a disinfection process, such as but not limited to turning their entire body around, lifting and/or turning arms and/or hands, spreading fingers, etc. For example, the systems described herein may be configured to instruct an individual to turn around at a midpoint of the disinfection process (e.g., 2.5 minutes into a disinfection cycle). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modified Jin modified by Starkweather et al. and Grimaux to have a display interface and speaker inside the sterilization chamber, as taught by Stibich, in order to convey instructions to people being sterilized in order to carry out the sterilization treatment. 
Regarding claim 8, Modified Jin modified by Starkweather et al., Grimaux, and Stibich teaches a system according to claim 1, as set forth above, and teaches characterized in that it provides an interface member (101G) inside the cabin comprising a screen, and / or a loudspeaker, for example a smart TV, and that the controller (12) is configured to generate control signals for said interface member (101G) so that it communicates to the person in the cabin predetermined messages, which are stored in a memory controller component (118) of the controller (12) (see Stibich modification made in rejection to claim 4; NOTE: the memory controller component is not positively recited and thus is not taught by the claim). 
  Regarding claim 17, Modified Jin modified by Starkweather et al., Grimaux, and Stibich teaches a system according to claim 4, as set forth above, and teaches characterized in that the controller (12) provides an interface controller component (120) configured to connect to (Fig. 3: main controller 300 configured to be connected to control server 900; see separation of parts modification made in rejection to claim 2):
- a system (400) for controlling the accesses of the place access to which is desired, and / or an automatic operator (401) of the place access to which is desired, - and / or a video surveillance system (4012) of the place access to which is desired (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the system, automatic operator, and video surveillance systems are not positively recited and thus the only positively claimed structure is a controller component capable of being connected to an external device).
  Regarding claim 18, Modified Jin modified by Starkweather et al., Grimaux, and Stibich teaches a system according to claim 4, as set forth above, and teaches characterized in that the controller (12) provides a verification controller component (117) configured to verify whether the detected identification code is already present in a memory controller component (116) of the process and control and management controller (12) (pg. 4 par. 3: the main control device 300 recognizes the identification device 800 Stored in the database 310; see separation of parts modification made in rejection to claim 2), and whether one or more customized commands to be sent to the cabin control devices are associated to said identification code in said memory controller component (116), wherein if said verification is positive the process and control and management controller (12) being configured for generating said customized command signals, said customized commands for example comprising:
deactivation of the sanitizing unit to allow people passing through the cabin without activating sanitation; and / or communicating particular customized messages via an
interface (101F) outside the cabin or an interface (101G) inside the cabin, for example a smart TV (see Starkweather et al. and Grimaux modification made in rejection to claim 4 concerning customized messages; NOTE: the “deactivation of the… activating sanitation” limitation does not need to be covered by the prior art because the limitation “and/or” indicates that the claim teaches EITHER an apparatus with both limitations OR an apparatus with only one of the limitations and in this case the prior art reads on an apparatus with only “communicating particular messages…”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Jin modified by Li (hereinafter referred to as Modified Jin), as applied to claim 2 above, and further in view of Zhou (CN 111157124 A) and “Understanding Temperature” (NPL 5/2/2020).
Regarding claim 5, Modified Jin teaches a system according to claim 2, as set forth above, and further teaches characterized in that the controller (12) comprises a controller component configured to process the signals received from the body temperature automatic measuring unit (101I) (see separation of parts modification made in rejection to claim 2) using artificial intelligence techniques and one or more neural networks (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, one may theoretically configure a controller to use artificial intelligence techniques and one or more neural networks to analyze the temperature data, and moreover, artificial intelligence techniques and one or more neural networks can be interpreted as any process on the controller that is capable of analyzing the temperature data, absent a recitation of a non-transitory computer readable medium that contains the specific code that constitutes artificial intelligence and neural networks); but does not teach
- and / or comprises a facial recognition controller component (115), preferably artificial intelligence algorithms, configured to recognize the person's face on the basis of the information received from a camera and configured to only identify and select the information on the temperature measured by the temperature sensors in correspondence with the face and not with other parts of the body, so as to get a high temperature measurement accuracy.
Modified Jin already teaches using measures such as RFID and fingerprint scanners to identify a user for the purpose of restricting entry to the sterilization cabinet. Li teaches using facial recognition via a facial recognition module 2 and a processing module 1 to identify a user for the purpose of restriction entry to the sterilization cabinet (pg. 4 par. 5: the face recognition module 2used for performing face recognition when unlocking, and the facial identification data sent to the processing module 1. after performing algorithm analysis by the processing module 1 judges whether the recognition is successful, the PKE keyless system module 3 for detecting electronic key PEK, and when detecting the sending request unlocking signal to the processing module 1). The processing module 1 reads on a facial recognition controller component. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the identification measure of Modified Jin to be a facial recognition module 2 and a processing module 1 connected to the main controller, as taught by Li, in order to substitute one identification measure for another for an equal effect. 
Zhou teaches a system for facial recognition and measuring facial temperature as a standard for the temperature of the entire body and comparing it to a predetermined temperature range to determine any abnormalities with the user (interpreted to be a health problem) (abstract: for detecting the face in real time, detecting temperature measuring region in the step, when detecting the effective face, detecting a temperature region in the face capable of temperature measuring, temperature measuring step, using a temperature measuring device measuring body temperature of said temperature measuring area, comparing and judging step, comparing the obtained by the human body temperature and the preset temperature value range, judging whether there is abnormal) and teaches a computer readable storage medium coupled with a processor to execute this method (pg. 3 par. 7: the computer-readable storage medium having stored thereon a computer program, the computer program when executed by a processor implement the preceding method). 
The NPL “Understanding Temperature” teaches “The international standard for assessing the most accurate skin measurement is in the inner canthus or the warmest area on the face” (pg. 1) which provides a motivation for one having ordinary skill in the art to only use facial temperature data as opposed to the temperature of other parts of the body. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition processing module of Modified Jin modified by Li to be connected to the thermal camera and be configured to only process facial temperature data, as taught by Zhou, in order to take the most accurate skin temperature measurement. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Kim and Dobrinsky (hereinafter referred to as Modified Jin) as applied to claim 1 above, and further in view of Martz (CN 107708744 A) and Haidegger (EP 3336817 A1). 
Regarding claim 6, Modified Jin teaches a system according to claim 1, as set forth above, but and teaches characterized in that the sanitation activating element (32, 36, 100E) comprises:
- and / or an operating member (32), for example of the button type, for starting sanitation adapted to be operated by the person present in the cabin, for example by means of a foot, operatively connected to the controller (12) and configured to generate at least one input sanitation start signal for said controller (12) related to a person's presence in the cabin (see Dobrinsky modification made in rejection to claim 1), but does not teach

- a device (100G, H) for detecting the closing of the entrance and exit doors, operatively connected to the controller (12), and configured to generate at least one monitoring signal for said controller (12), related to the closure of the doors,
Martz teaches a sterilization chamber that opens and closes (abstract, Fig. 5). Martz teaches a sensor for detecting the closing of the sterilization chamber, connected to a controller which starts the sterilization cycle for a predetermined time when it detects the closing of the sterilization chamber (pg. 6 par. 3: In some embodiments, the sensor 302 may have one component of the control module 300, for example, for converting physical signals into electronic indication of the mechanism, and the enveloping member 100 in one element, the element is configured to be used for detecting the state of the enclosing member and provide the state to the control module 300; pg. 7 par. 2: locking element 106 can used in combination with sensor 302 such that the device 1 is in the start state of the sterilization cycle; pg. 10 par. 5: In some embodiments, the control module 300 may be configured for response to the enclosing member 100 is closed, it continues sterilizing cycle… the control module 300 may be configured to make the disinfection cycle restarted; pg. 8 par. 5: disinfection module 200 may further include a timer 205… timer 205 may be configurable by a user, allowing the user to setting disinfecting time). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modified Jin to have a sensor for detecting the closing of its doors, and to add a controller component configured to start a sterilization cycle for a predetermined time in response to a signal from the sensor indicating that the door has closed, as taught by Martz, in order to automate the sterilization process. 
Jin modified by Martz does not teach 
- and / or a sensor member (100F) for detecting the presence of a person in the cabin (1), operatively connected to the controller (12) and configured to generate at least one monitoring signal for said controller (12) related to the presence of a person in the cabin.
Haidegger teaches an automated device for sanitizing hands (abstract, Fig. 1). Haidegger teaches a proximity sensor for detecting the presence of a human hand inside the sterilization space (abstract: a hand proximity sensor configured to detect presence of a hand of a user within said hand inspection cavity) and a controller programmed to dispense a disinfectant as a result (par. 11: The above objects are further achieved by providing a method of performing hand disinfection quality control, the method comprising the steps of: detecting the presence of a user's hand and the posture of the hand; dispensing a hand disinfectant medium… par. 12: Finally, the above objects are also achieved by providing a computer program product containing instructions which, when executed by the apparatus according to the invention, cause the apparatus to perform the method according to the invention).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jin modified by Martz to have a proximity sensor for sensing the presence of a human within the sterilization area, and a controller component configured to dispense disinfectant in response to this presence, as taught by Haidegger, in order to automate the sterilization process and provide further confirmation that the conditions are met for starting the sterilization process.  
Jin modified by Martz and Haidegger teaches
- wherein the controller (12) comprises controller components (112, 113) configured to receive and process said monitoring and/or start signals, to verify whether the doors are closed, and / or a person is present in the cabin, and / or the sanitation of the person in the cabin has been activated, and to generate at least one control signal related to said verification, for the conveying member (9) of the sanitation unit (7), so as to supply the substance to the substance supplying device (10) for a predetermined time.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Kim and Dobrinsky (hereinafter referred to as Modified Jin) as applied to claim 1 above, and further in view of Shane (WO 2019132991 A1) and Bitowft (US 20050221113 A1). 
Regarding claim 7, Modified Jin teaches a system according to claim 1, as set forth above, but and teaches characterized in that the conveying member (9) for automatically conveying said substance from said tank (8) to said emission members (10) comprises a pump (9A) for moving a liquid sanitizing substance (see Kim modification in rejection to claim 1),
 a compressor (9B) to mix pressurized air to said liquid sanitizing substance (pg. 3 par. 6: high-pressure air supply system), so that the said emission members (10) dispenses said mixture (pg. 3 par. 5: It is also possible to supply the disinfectant to a nozzle such as a nozzle of the air shower170 and to spray the disinfectant together with high pressure air sprayed from the air shower 170);
wherein preferably the emission members (10) are nebulizers (10A, B) adapted to dispense a nebulised sanitizing substance (pg. 3 par. 5: nozzle) 
wherein preferably the emission members (10) provide an inlet for the sanitizing substance that is liquid, and one entrance for the pressurized water, so as to dispense said substance nebulised and mixed with pressurized air (pg. 3 par. 5: It is also possible to supply the disinfectant to a nozzle such as a nozzle of the air shower170 and to spray the disinfectant together with high pressure air sprayed from the air shower 170);
but does not teach 
in the form of micro drops having sizes between 2 and 7 microns, more preferably equal to about 5 microns, which create a dry fog in the cabin which is not perceived as wet, given the sizes of the micro drops forming it;
Shane teaches an aerosol disinfectant spraying device (abstract: A method and apparatus for decontaminating substantially enclosed environments by using ultrasonic cavitation of a cleaning fluid to produce a low pressure, low air flow mist). Shane teaches that a mist droplet diameter size of 1 to 20 micrometers for the purpose of a cleaning fluid mist (par. 59: In the preferred case, the cleaning mist or vapor is fine droplets of the vaporized cleaning fluid. The droplets are preferably roughly uniformly sized, on the order of from about 1 to about 20 micrometers in diameter).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzles of Modified Jin to dispense aerosol droplets having a diameter between 1 and 20 micrometers (also called microns), as taught by Shane, for the purpose of serving as a disinfectant mist. 
Furthermore, according to MPEP 2144.05.I, a case of prima facie obviousness exists in the case where the claimed range lies inside the range of the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)
Absent a teaching with experimental data that shows that the range of 2-7 microns is preferable to any other range within 1 to 20 microns because it has the unexpected effect of creating a dry fog that is not perceived as wet, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Modified Jin modified by Shane to produce droplets having a diameter of 2-7 microns because this range has the same effect as any other range within 1 to 20 microns. 
Modified Jin modified by Shane teaches a disinfectant liquid but does not teach
wherein preferably the sanitizing substance is liquid substance based on hypochlorous acid, preferably of natural origin, more preferably 100% mineral, with neutral PH.
Bitowft et al. teaches a sprayed disinfectant solution for sterilizing surfaces (par. 157: The compositions of the invention can be used as wipes or spray to disinfect all environmental surfaces). Bitowft et al.  teaches hypochlorous acid with neutral pH for the disinfectant solution because hypochlorous acid is advantageous for eliminating allergens and a neutral pH minimizes surface damage and stickiness (par. 62: During the course of evaluating various oxidants and antimicrobials for their allergen deactivating ability, we have found that a very dilute solution (on the order of 40-80 ppm) of primarily hypochlorous acid can effectively deactivate allergens; par. 63: While still extremely effective, the low concentration and nearly neutral pH (6.9) of hypochlorous virtually eliminates surface damage. There is no sticky residue that can affect the feel of fabrics and there may be minimal dye damage. The solution may be delivered to treat air directly, or applied to surfaces). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfectant solution of Modified Jin modified by Shane to be hypochlorous acid with a neutral pH, as taught by Bitowft et al., in order to inactivate allergens especially, and reduce the surface damage and stickiness of sterilized surfaces. 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Kim and Dobrinsky (hereinafter referred to as Modified Jin) as applied to claim 1 above, and further in view of Fujii (JP 2008134729 A).
Regarding claim 11, Modified Jin teaches a system according to claim 1, as set forth above, but does not teach characterized in that:
- it comprises a detecting device (200 A-D), adapted to automatically and continuously detect people present in said room (40), and to generate a monitoring signal (Sm) relating to the number of people detected in the room, for said controller (12) of the cabin,
- wherein the controller (12) comprises an interface controller component (112) and a verification controller component (113) configured for receiving and processing said at least one people monitoring signal and adapted to verify whether the detected number of people is less or equal to a maximum number of people predetermined for said room, and to generate at least one first control signal related to this verified number of people, for a device (101C, 101A) for automatically locking / unlocking the opening of the cabin entrance door (5), so as to unlock said entrance door (5) if the number of people detected in the room is less than said maximum predetermined number and vice versa to lock said entrance door;
wherein preferably the detecting device (200 A-D), comprise at least one of the following devices:
- electronic people-counting members (201), for example of the infrared ray type or photocell type or thermal or optical camera, arranged in correspondence with the access opening (41) and the exit opening (42) of the room (40),
- and / or devices (202, 203) adapted to move people one person at a time and preferably also in one predetermined direction only, for example devices (202) of the turnstile type or devices (203) of the type having two movable bulkheads comprising known people-counting sensors;
wherein said people-counting detecting device (200A-D) are configured to provide the controller (12) with at least one signal relating to the detected number of people or related to said number of people;
- and / or a plurality of video cameras (204), positioned in the room (40), which are operatively connected to a processing unit (205) configured to obtain the number of people present in the room from the signals generated by said plurality of video cameras, wherein said processing unit (205) preferably calculates the number of people present in the room at the same time, preferably through control systems that analyze the images generated by said video cameras and, for example, calculates the required
number of people through artificial intelligence techniques and the use of neural networks.
Fujii teaches a system for managing people who enter and exit a room (abstract: To provide an entering/leaving managing apparatus capable of surely detecting unauthorized entrance or leaving of a room). Fujii teaches an image monitoring means installed on the ceiling of the room and a person counting means, which in combination automatically and continuously detect the number of people in the room and generates a signal related to the number of people in the room (pg. 4 par. 6: The image monitoring means 4 is installed on the ceiling X of the shared space A, and is a first imaging means (hereinafter abbreviated as imaging means) 40 that images the imaging area W in the shared space A in the vicinity of the entrance E. By extracting moving / still persons in the imaging area W from the image captured by the imaging means 40 and tracking the extracted objects, the passing person counting means 41 for counting the number of people entering and leaving the room, and the imaging means 40 The number of people staying in the desired detection area of the imaging area W is extracted from the captured image and the number of people staying in the desired detection area is counted. Presence / absence of unauthorized entry / exit based on the number of authentications of the ID authentication means 3 and the count value of the number of passing persons input via the lock control means 2… the unlocking process by the lock control means 2 is stopped when the number of staying persons counted by the staying person counting means 43 exceeds a predetermined allowable number of persons). Fujii teaches a controller configured to receive a signal related to the number of detected people in the room and if it is more than a predetermined number of people then the controller sends a signal to lock the room (pg. 4 par. 6: And signal processing means 42 for restricting entrance / exit). The image monitoring means comprises “light source 11, an optical system 12, a light detection element13, a sensor control means 14, and an image generation means 15” (pg. 7 par. 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Modified Jin to have an electronic people counting member/image monitoring means installed on the ceiling of the room and a person counting means capable of generating a signal indicating the number of detected people in a room, and add a verification controller component for closing the doors when receiving said signal and determining that the number of detected people is exceeds a predetermined number, as taught by Fujii, in order to manage the number of people allowed to enter a room due to limited space within the room. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Kim and Dobrinsky (hereinafter referred to as Modified Jin) as applied to claim 1 above, and further in view of Khelenius (RU 2510282 C2). 
  Regarding claim 16, Modified Jin teaches a system according to claim 1, as set forth above, but does not teach characterized in that sanitizing unit (7) comprises a detecting device (100D), preferably a load cell, to detect the fill level of the tank (8), said detecting device (100D) being operatively connected to the controller (12) and being configured for generating at least one monitoring signal relating to said tank filling level for the controller (12), wherein said controller (12) comprises an interface controller component (112) and a verification controller component (113) configured for receiving and processing said level signal, adapted to evaluate the tank filling level, and to generate at least one control signal related to said evaluation for:
- an interface (23) preferably provided outside the cabin at the entrance door (5), adapted to inform people who want to access the cabin that the cabin is no longer able to perform sanitization,
- and / or for a locking device (101C, 101A) for locking the cabin entrance door (5), so as to lock the people access to the cabin,
- and / or for a remote supervision device (24) so as to send said device an alarm signal.
Khelenius teaches a hand disinfectant spraying system (abstract: invention refers to an automatic hand washing apparatus comprising a body with two holes for insertion of user's hands for disinfection, and an automatic non-contact antiseptic sprayer through spraying nozzles; an antiseptic jet from the nozzles is well-directed to a target zone respective to fingers and a palm portion). Khelenius teaches a level sensor configured to generate a monitoring signal related to the tank filling level to a connected controller (pg. 3 par. 1: When the liquid in the tank 18 of the antiseptic solution drops to the lower level, the alarm sensor 11 informs the processor about the need to replenish this tank), wherein the controller is configured to evaluate the tank filling level and to generate a control signal related to said evaluation for a remote supervision device so as to send said device an alarm signal (pg. 4 par. 1:The issuance of an alarm signal on reaching the lower level leads to the ignition of the LED 1 and to generate an alarm signal intended for this acoustic alarm device 19). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfectant tank of Modified Jin to have a level sensor configured to send a signal to a controller related to the liquid level of the tank, and to modify the verification controller component to evaluate said signal and send out a signal related to said evaluation to a notification device (in this case control console 910), as taught by Khelenius, in order to notify an operator that the tank needs to be replenished. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin modified by Kim, Dobrinsky, Li, Starkweather et al., Grimaux, and Stibich (hereinafter referred to as Modified Jin) as applied to claim 4 above, and further in view of Suneborn (US 4901057 A). 
  Regarding claim 19, Modified Jin teaches a system according to claim 4, as set forth above, but does not teach characterized in that the controller (12) provides a verification controller component (117) configured to verify whether the detected identification code is already present in the memory controller component (116) of the controller (12) and, if it is not present, it is memorized preferably together with the temporal data of access in said memory controller component (116), while if it is already present the temporal data of the required access are added to the data already present in said memory controller component (116). 
Modified Jin already teaches a verification controller component (see separation of parts modification made in rejection to claim 2) and a memory controller component (database 310) Furthermore, Modified Jin already teaches an electronic locking system and further teaches tracking the identity of a user (Jin pg. 4 par. 3: the main control device 300 recognizes the identification device 800 Stored in the database 310 and transmitted to the control server 900 via the communication network so as to track the infection path of the infected user and systematically manage the infection history desirable). Suneborn teaches an electronic lock (abstract). Suneborn teaches a processor configured for keeping a record of the identities for which access has been granted or denied along with the time of access (C5L45-54: Peripheral equipment such as printer 58 and CRT 60 may be connected to processor 50 to provide a visual and/or hard copy record of the event, which may include the identify of the user who was granted access to the secure compartment, the user's identification code, the time of day and date of access, etc. Processor 50 maintains a chronological record of accesses granted and accesses denied). Since this processor records identification codes for both cases of access being granted and access being denied based on the identification code, the processor would also be capable of memorizing identification codes not already stored in the memory since the codes not stored in the memory are the codes that are denied. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the verification controller component of Modified Jin to record in the database/memory controller component a log of the identification codes for which access was granted or denied along with the temporal data of each access attempt, memorizing an identification code that is not in the database, as taught by Suneborn, in order to keep a chronological record of access attempts to an electronically locked space. 
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim and rejected under 35 USC 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome all 112(b) rejections, in accordance with Examiner’s current interpretation of the claim.
Regarding claim 3, Jin modified by Kim and Dobrinsky teaches a system according to claim 1, but does not teach characterized in that:
- it comprises a unit (100J) for automatically detecting the presence / absence of a protection masks on the face of
the person who wants to enter the cabin (1), which is operatively connected to said controller (12), wherein said unit (100J) for detecting the mask being configured for generating at least one mask presence / absence monitoring signal (Sm),
- wherein said controller (12) comprises an interface controller component (112) and a verification controller component (113) configured for receiving and processing said at least one mask presence / absence monitoring signal and adapted to verify whether or not the person who wants to enter wears a mask on his/her face, and to generate at least one control signal related to said verification for at least another device (101C, 101A; 101F);
wherein said at least one other device (101C 101A; 101F) of the cabin (1) comprises:
- a device (101C, 101A) for locking / onlocking the opening of said entrance door (5) the cabin,
- said at least on control signal operates said device (101C, 101A) for locking / unlocking the entrance door (5) so as to automatically lock the entrance door (5) if a protection mask has not been detected on the face of the person who wants to enter the cabin;
- or wherein said at least one other device (101C 101A;
101F) of the cabin (1) comprises a device (101D, b1B) for
locking the opening of at least said exit door (6) of the cabin,
- wherein said cabin has an internal protection mask housing device (22) for containing and supplying said masks,
- wherein said at least one control signal operates said device (101D, 101B) for locking / unlocking the exit door (6) so as to automatically lock the opening of the exit door (5) if a protective mask has not been detected on the face of the person who wants to enter the cabin, but not to lock even said device (101C, 101A) for locking / unlocking the entrance door (5), so as to allow even a person on whose face a protection mask has not been detected to access the cabin; so that said person without the mask can withdraw a mask from said mask housing device (22) and can then get out of the cabin from the entrance door (5) to perform the check again on the presence of a protection mask of the face;
wherein preferably the unit (100J) for automatically detecting the mask on the person's face comprises: a video camera (32) and one or more proximity sensor (32A), and the verification controller component (113) preferably comprises: a further controller component (115) for analysing the images provided by said video camera (32),
wherein said further controller component (115) preferably comprises facial recognition controller component (115) adapted to process said images using artificial intelligence techniques and one or more neural networks.
Claim 14 is objected to as being dependent upon a rejected base claim and rejected under 35 USC 112(b), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome all 112(b) rejections, in accordance with Examiner’s current interpretation of the claim. 
Regarding claim 14, Jin modified by Kim and Dobrinsky teaches the system according to claim 1, but does not teach characterized in that the cabin comprises a virus detecting device (100Z) for detecting a virus, preferably a covid-19 virus, adapted to carry out a quick test on the person present in the cabin to verify, in particular by a blood drop obtained preferably by fingertip pressure, if said person has come into contact with the virus and / or has an ongoing viral infection, in particular if he / she has produced antibodies, in particular immunoglobulins such as IgM and IgG, and therefore he / she has come into contact with a virus and / or has a an ongoing viral infection, in particular with the covid-19, wherein said devices (100Z) are operatively connected to the controller (12) and are configured for generating at least one monitoring signal (Sm) for said controller (12), wherein said controller (12) comprises an interface controller component (112) and a verification controller component (113) configured for receiving and processing said at least one monitoring signal, and for verifying on the basis of said monitoring signal if the person has come into contact with a virus and / or has an ongoing viral infection, and to generate a first control signal, related to said verification, for a device (101C, 101A) for automatically locking / unlocking the opening of the cabin (1) exit door (6), adapted to lock said exit door (8) if the person has come into contact with the virus and / or has an ongoing viral infection, and / or to generate an information on the test result on an interface (101F) present in the cabin, and / or to generate a signal for a remote supervision device (200).
EXAMINER’S AMENDMENT
Claim 19 is potentially allowable over the prior art if rewritten as follows (and then further rewritten in independent form so that it is not dependent on a rejected base claim): 
A system according to claim 1, characterized in that it comprises:
- an identification unit (100K) for identifying the person who wants to enter the cabin, which is operatively connected to said controller (12), said person identification unit (100K) being configured to generate at least one identification signal;
- wherein the controller (12) comprises an interface controller component (112) and a verification controller component (113) configured for receiving and processing said at least one identification signal, and adapted to generate at least one control signal related to said identification adapted to activate a plurality of devices (101 A-D, 101F 101G) of the cabin;
- wherein said plurality of devices (101A-D, 101F, 101G) of the cabin comprise:
- locking devices (100A, 10C) for locking the cabin entrance door (5),
- and one first interface device (101F) provided outside the cabin preferably in correspondence with the entrance door (5), said first interface device being
configured to receive said control signal for communicating a predetermined information, for example of the visual type, to inform the people who want to enter that the access is denied;
- and a second interface device (101G) provided inside the cabin, said second interface device being configured, when it receives said control signal, to communicate customized information in the cabin, comprising: promotional messages customized on the bases of the previously stored tastes of the identified person, or
messages for directing the identified person to a fixed office, on the basis of the previously stored data of the identified person;
wherein said messages are stored in a memory controller component (118) of the controller (12);
- wherein the identification unit (100K) for identifying the person who wants to enter the cabin, comprises at least one of the following devices: a magnetic stripe card readers, a bar code or Qr code reader, a RFID tag reader, a Bluetooth signal receiver, a video or photo camera, a keyboard or a microphone adapted to detect an acoustic message, a reader of the person's physical or biometric characteristics such as of the retina or iris or fingerprints,
wherein the controller (12) provides a verification controller component (117) configured to verify whether the detected identification code is already present in the memory controller component (116) of the controller (12) and, if it is not present, it is memorized together with the temporal data of access in said memory controller component (116), while if it is already present the temporal data of the required access are added to the data already present in said memory controller component (116).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796           

/KEVIN JOYNER/Primary Examiner, Art Unit 1799